                   Case 1:20-cv-01083 ECF No. 2, PageID.351
                                                 Print/Publish toFiled
                                                                  .pdf 11/11/20
                                                                             Save Page
                                                                                  As... 1 of 4                        Reset

                      SUMMONS IN A CIVIL ACTION
    UNITED STATES DISTRICT COURT FOR THE WESTERN DISTRICT OF MICHIGAN
   DONALD J. TRUMP FOR PRESIDENT, INC.,
 MATTHEW SEELY, ALEXANDRA SEELY, PHILIP
   O'HALLORAN, ERIC OSTERGREN, MARIAN
SHERIDAN, MERCEDES WIRSING, and CAMERON                       Jocelyn Benson, Secretary of State
                      TARSA
                                                              430 W. Allegan St.
   JOCELYN BENSON, in her official capacity as                Richard H. Austin Building, 4th Floor
Michigan Secretary of State, MICHIGAN BOARD OF                Lansing, MI 48918
     STATE CANVASSERS, WAYNE COUNTY,                          888-767-6424
  MICHIGAN, and WAYNE COUNTY BOARD OF
            COUNTY CANVASSERS




  21




                                                                                                              Insert Today's Date


                                                                                                                  11/10/2020

                                              PROOF OF SERVICE
                         Jocelyn Benson, Secretary of State




       (specify)




                                                                                  Server’s signature



                                                                            Server’s printed name and title



                                                                                 Server’s address
                   Case 1:20-cv-01083 ECF No. 2, PageID.352
                                                 Print/Publish toFiled
                                                                  .pdf 11/11/20
                                                                             Save Page
                                                                                  As... 2 of 4                      Reset

                      SUMMONS IN A CIVIL ACTION
    UNITED STATES DISTRICT COURT FOR THE WESTERN DISTRICT OF MICHIGAN
   DONALD J. TRUMP FOR PRESIDENT, INC.,
 MATTHEW SEELY, ALEXANDRA SEELY, PHILIP
   O'HALLORAN, ERIC OSTERGREN, MARIAN
SHERIDAN, MERCEDES WIRSING, and CAMERON                       Wayne County, Michigan
                      TARSA
                                                              Wayne County Clerk: clerkhelp@waynecounty.com
   JOCELYN BENSON, in her official capacity as                2 Woodward Ave., Room 201
Michigan Secretary of State, MICHIGAN BOARD OF                Detroit, MI 48226
     STATE CANVASSERS, WAYNE COUNTY,                          313-967-6938
  MICHIGAN, and WAYNE COUNTY BOARD OF
            COUNTY CANVASSERS




  21




                                                                                                            Insert Today's Date


                                                                                                                11/10/2020

                                             PROOF OF SERVICE
                              Wayne County, Michigan




       (specify)




                                                                                Server’s signature



                                                                          Server’s printed name and title



                                                                               Server’s address
                   Case 1:20-cv-01083 ECF No. 2, PageID.353
                                                 Print/Publish toFiled
                                                                  .pdf 11/11/20
                                                                             Save Page
                                                                                  As... 3 of 4                      Reset

                      SUMMONS IN A CIVIL ACTION
    UNITED STATES DISTRICT COURT FOR THE WESTERN DISTRICT OF MICHIGAN
   DONALD J. TRUMP FOR PRESIDENT, INC.,
 MATTHEW SEELY, ALEXANDRA SEELY, PHILIP
   O'HALLORAN, ERIC OSTERGREN, MARIAN
SHERIDAN, MERCEDES WIRSING, and CAMERON                       Wayne County Board of County Canvassers
                      TARSA
                                                              Monica Palmer, Jonathan C. Kinloch, William
   JOCELYN BENSON, in her official capacity as                Hartmann, and Allen Wilson
Michigan Secretary of State, MICHIGAN BOARD OF                Wayne County Clerk: clerkhelp@waynecounty.com
     STATE CANVASSERS, WAYNE COUNTY,                          2 Woodward Ave., Room 201
  MICHIGAN, and WAYNE COUNTY BOARD OF                         Detroit, MI 48226
            COUNTY CANVASSERS                                 313-967-6938




  21




                                                                                                            Insert Today's Date


                                                                                                                11/10/2020

                                            PROOF OF SERVICE
                    Wayne County Board of County Canvassers




       (specify)




                                                                                Server’s signature



                                                                          Server’s printed name and title



                                                                               Server’s address
                   Case 1:20-cv-01083 ECF No. 2, PageID.354
                                                 Print/Publish toFiled
                                                                  .pdf 11/11/20
                                                                             Save Page
                                                                                  As... 4 of 4                       Reset

                      SUMMONS IN A CIVIL ACTION
    UNITED STATES DISTRICT COURT FOR THE WESTERN DISTRICT OF MICHIGAN
   DONALD J. TRUMP FOR PRESIDENT, INC.,
 MATTHEW SEELY, ALEXANDRA SEELY, PHILIP
   O'HALLORAN, ERIC OSTERGREN, MARIAN
SHERIDAN, MERCEDES WIRSING, and CAMERON                       Michigan Board of State Canvassers
                      TARSA
                                                              Jeannette Bradshaw, Chair; Aaron Van Langevelde,
   JOCELYN BENSON, in her official capacity as                Vice-Chair; Norman D. Shinkle, Julie Matuzak
Michigan Secretary of State, MICHIGAN BOARD OF                430 W. Allegan St.
     STATE CANVASSERS, WAYNE COUNTY,                          Richard H. Austin Building, 4th Floor
  MICHIGAN, and WAYNE COUNTY BOARD OF                         Lansing, MI 48918
            COUNTY CANVASSERS                                 888-767-6424




  21




                                                                                                             Insert Today's Date


                                                                                                                 11/10/2020

                                              PROOF OF SERVICE
                        Michigan Board of State Canvassers




       (specify)




                                                                                 Server’s signature



                                                                           Server’s printed name and title



                                                                                Server’s address
